DETAILED ACTION
This final action in response to Remarks filed on 12/03/2020.
Claims 3-5, 9-13, and 18-20 were cancelled in the amendments filed on 06/27/2019. 
Claims 2 and 7-8 were cancelled in the amendments filed on 06/27/2019. 
Claim 14 was cancelled in the amendments filed on 12/03/2020.
Claims 1, 6, and 15-17 are pending and are presented for examination.

Response to Arguments
Applicant’s arguments filed on 12/03/2020 with respect to claims 1, 6, and 15-17 have been fully considered but they are not persuasive. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.

Regarding 103, applicant argues that none of the references teaches “in response to receiving the first picture, detecting an association between an object in the first picture, a location at which the first picture was taken, or a time at which the first picture was taken and an interest of a second user of the social media application by analyzing information corresponding to the second user that indicates the interest and detecting that the information relates to the first picture” (see Remarks page 13). 
In response, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
However, the combination of Modi-Jeong-Myslinski-Chee discloses the claimed concept of content notification. For example, Modi ¶0074 and ¶0077 discloses receiving content such as picture/image/photo, detecting an association between the content and an interest of a second user, providing a notification of the content to a second user in response to detecting the association. 

Myslinski ¶0030-¶0031 discloses creating textual/searchable information corresponding to the content and/or user. 
Chee ¶101 and claim 12 discloses comparing the first and second textual information to determine whether the second user has an interest in the content. 
Thus, a combination of these references would yield the claimed concept of content notification.

Regarding 101, applicant argues that the elements of independent claims 1, 6, and 17 are not abstract ideas, and that these claims include features that are a specific improvement to technology that creates textual information from a picture and determines whether to link the picture with other users based on an object in the picture, a location at which the picture was taken, or a time at which the picture was taken. Thus, the claims include significantly more than an abstract idea, see Remarks page 13.
In response, examiner has fully considered applicant’s arguments and the current amendments, however the arguments and the current amendments do not overcome the judicial exception of an abstract idea. The present invention is directed towards a method of notifying users of shared content.
Elements of the independent claims are directed towards the abstract idea of mental processes.
	Creating textual information from a picture and determining whether to link the picture with other users based on an object in the picture, a location at which the picture was taken, or a time at which the picture was taken is not an improvement to the technology because it relates to user activities in which is directed towards organizing human activities and mental processes (with respect to the determination step). 
	The claims do not include significantly more limitations that amount to more than the abstract idea because the claimed concept is directed toward human activities and mental processes in which are not an improvement to the technology and/or a technical field.
	


	As a result, examiner has maintained the 35 U.S.C. 101 rejection for a judicial exception regarding claims 1, 6, and 15-17 because the claims as a whole, individually and in combination, are directed to an abstract idea and does not contain significantly more limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, and 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception of an abstract idea without significantly more. The independent claims 1, 6, and 17 recite in part, detecting an association between picture and an interest of a second user of the social media application, and providing a notification of the picture to the second user in response to the first textual information relating to the second textual information. 
Step 2A prong 1 analysis: The limitations of claims 1, 6, and 17, in part, detecting an association between an object in the first picture, a location at which the first picture was taken, or a time at which the first picture was taken and an interest of a second user of the social media application by analyzing information corresponding to the second user that indicates the interest; detecting that the information relates to the first picture; comparing the first textual information to the second textual information to determine whether the second user has the interest associated with the first picture; and indicating to the user the detected association in response to the first textual information relating to the second textual information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

Similarly, the limitation of enabling the first user to determine to provide notification of the first picture to the second user in response to the first textual information relating to the second textual information, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “execution of the processor” language, “enabling and determining” in the context of this claim encompasses the user deciding based on the association of the first picture and the second user whether or not to notify the second user of the content.
If claim limitations, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite the judicial exception of an abstract idea. 
The limitation of claims 1, 6, and 17 of “providing the notification of the first picture to the second user in response to the first textual information relating to the second textual information and the first user determining to provide the notification of the first picture to the second user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as human activity. 
That is, other than reciting “the processor for execution of the method”, nothing in the claim element precludes the step from practically being performed by a human. For example, but for the “execution of the processor” language, “providing” in the context of this claim encompasses a user providing a notification or message to another user which illustrates human interactions. 
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation as human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite the judicial exception of an abstract idea. 
Step 2A prong 2 analysis: This judicial exception of an abstract idea is not integrated into a practical application. In particular, the claims recite the additional elements of “an apparatus comprising a processor and memory (applying it via general purpose computer)” that receives first picture at an application from a first user of the application. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of detecting an association based on information and determining whether to provide a notification) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The limitations of “receiving a first picture at a social media application; and wherein the information corresponding to the second user comprises information selected from a group consisting of consisting of a second picture, a second video, a second audio, and a second location that the social media application has obtained” is mere data gathering steps and pre-solution activities. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the judicial exception of an abstract idea.
Step 2B analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the method amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Thus, independent claims 1, 6, and 17 considering all claim limitations both individually and in an ordered combination, do not amount to significantly more than the judicial exception of an abstract idea. Therefore, the claims are not patent eligible. 





Regarding dependent claims 15-16, these claims are rejected due to their dependency to independent claim 6. However, the dependent claims are also directed towards the judicial exception of an abstract idea as indicated above relating to Mental Processes and Certain Methods of Organizing Human Activity. Claims 15-16 relate to a process that, under its broadest reasonable interpretation, covers the performance of the limitation as human activity but for the recitation of generic computer components. 
Therefore, dependent claims 15-16 considering all claim limitations both individually and in combination, do not amount to significantly more than the judicial exception of an abstract idea. The limitations of the claim invention are not improvements to the technology or technical field because these limitations are mere data gathering, data representation, and can be performed via mental processes and/or as organizing human activities. As a result, claims 1, 6, and 15-17 as a whole are directed towards an unpatentable abstract idea and thus patent ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Modi et al. (20170289287) in view of Myslinski (20150293897) in view of Chee et al.  (20150106081) in view of Jeong et al. (20160156575).

Regarding claim 1, Modi teaches an apparatus comprising: a processor; a memory that stores code executable by the processor to [Modi ¶0091-¶0093 and figure 6: the computer system includes a processor and a memory wherein the memory stores instructions for execution by the processor]: 
receive a first picture at a social media application from a first user of the social media application [Modi ¶0016, ¶0037, and ¶0074: the system receives a spotlight content item (which is an image, photo, and/or picture) at a social-networking application from a first user];
in response to receiving the first picture, detect an association between an object in the first picture, a location at which the first picture was taken, or a time at which the first picture was taken and an interest of a second user of the social media application by analyzing information corresponding to the second user that indicates the interest and detecting that the information relates to the first picture [Modi ¶0017, ¶0036-¶0038, ¶0074, and ¶0077: the system determines an association (such as a relationship or connection) between the spotlight content item (such as an object/individual in the picture and/or a location of the picture) and an interest of a second user (or plurality of users) by analyzing information corresponding to the second user that relates to the spotlight content item; furthermore, Modi ¶0014, ¶0020, and ¶0051-¶0055 discloses that the system analyzes/checks user information, social-networking information, and device information for any users associated (and/or interested in such as having a affinity) with the spotlight content item to determine which users to provide the notification to];

and provide the notification of the first picture to the second user by linking the first picture to the second user in response to the first textual information relating to the second textual information [Modi ¶0016, ¶0020, ¶0022-¶0023, ¶0074, and ¶0077: the spotlight content item may be provided as a notification in which the picture/image/photo is linked to the second user (or plurality of users) by a link or any other interactive element directing the user to a specific location of the spotlight content item, in response to the determination of the first textual information (information describing the content) relating to the second textual information (information describing 2nd user or a plurality of users) wherein the notification is provided to users according to requirements such as recent interactions including liking, commenting, tagging, and/or sharing a content item; furthermore, Modi ¶0037-¶0038 and ¶0040-¶0041 discloses wherein first textual information may be a text-based post or content in text format and second textual information may be any contact information such as phone number and/or email address that describes the user].
However, Modi does not explicitly teach creating first textual information to describe the first picture, wherein the first textual information is searchable information, creating second textual information to describe the information selected from the group consisting of the second picture, the second video, the second audio, and the second location corresponding to the second user, wherein the second textual information is searchable information, comparing the first textual information that describes the first picture to the second textual information that describes the information selected from the group consisting of the second picture, the second video, the second audio, and the second location corresponding to the second user; determining whether the second user has the interest associated with the first picture based on comparing the first textual information that describes the first picture to the second textual information that describes the information selected from the group consisting of the second picture, the second video, 
Myslinski teaches creating first textual information to describe the first picture, wherein the first textual information is searchable information [Myslinski ¶0030-¶0031: content such as an image or audio is converted into textual/searchable information], and 
creating second textual information to describe the information selected from the group consisting of the second picture, the second video, the second audio, and the second location corresponding to the second user, wherein the second textual information is searchable information [Myslinski ¶0030-¶0031: content such as an image or audio is converted into textual/searchable information].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Modi with the teachings of Myslinski in order to incorporate creating first textual information to describe the first picture, wherein the first textual information is searchable information, creating second textual information to describe the information selected from the group consisting of the second picture, the second video, the second audio, and the second location corresponding to the second user, wherein the second textual information is searchable information.
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which converts content into textual information in which enable the information to be fact checked as explained in ¶0030 of Myslinski.
However, Modi-Myslinski does not explicitly teach comparing the first textual information that describes the first picture to the second textual information that describes the information selected from the group consisting of the second picture, the second video, the second audio, and the second location corresponding to the second user; determining whether the second user has the interest associated with the first picture based on comparing the first textual information that describes the first picture to the 
Chee teaches comparing the first textual information that describes the first picture to the second textual information that describes the information selected from the group consisting of the second picture, the second video, the second audio, and the second location corresponding to the second user [Chee ¶0099-¶0105 and claim 12: a content matrix is created for comparing first text to second text]; 
determining whether the second user has the interest associated with the first picture based on comparing the first textual information that describes the first picture to the second textual information that describes the information selected from the group consisting of the second picture, the second video, the second audio, and the second location corresponding to the second user [Chee ¶0099-¶0105 and claim 12: a content matrix is created for comparing first text to second text for determining a relation between users and content].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Modi-Myslinski with the teachings of Chee in order to incorporate comparing the first textual information that describes the first picture to the second textual information that describes the information selected from the group consisting of the second picture, the second video, the second audio, and the second location corresponding to the second user; determining whether the second user has the interest associated with the first picture based on comparing the first textual information that describes the first picture to the second textual information that describes the information selected from the group consisting of the second picture, the second video, the second audio, and the second location corresponding to the second user.

However, Modi-Myslinski-Chee does not explicitly teach indicate to the first user the detected association between the first picture and the second user in response to the first textual information relating to the second textual information; enable the first user to determine to provide notification of the first picture to the second user in response to the first textual information relating to the second textual information; and provide the notification in response to the first user determining to provide the notification of the first picture to the second user.
Jeong teaches indicate to the first user the detected association between the first picture and the second user in response to the first textual information relating to the second textual information [Jeong ¶0232-¶0236, ¶0241, and ¶0275: the first electronic device determines an association between the content and the second electronic device (external device) via device discovery protocol or content acquisition notification protocol; therefore, the system indicates to the first electronic device the association by identifying other electronic devices associated with the content wherein the first textual information may be text describing the content and the second textual information may be text describing the 2nd user and/or other users associated with the content];
enable the first user to determine to provide notification of the first picture to the second user in response to the first textual information relating to the second textual information [Jeong ¶0238 and ¶0275: the first electronic device may decide to share the content with the second electronic device (external device) in which the content is shared via a sharing notification sent to the external device in response to determining the information associated with the content is related or associated with information associated with the 2nd user and/or other users]; and 
provide the notification in response to the first user determining to provide the notification of the first picture to the second user [Jeong ¶0238 and ¶0274-¶0276: the sharing notification is provided to the external device (second electronic device) in response to the first electronic device deciding to share the content].

A person of ordinary skilled in the art would have been motivated to make such modification because it provides a content service module that allows a user to decide to share the content with other external devices and transmit notification information to the external devices such that the notification information includes information associated with the sharing of the content as explained in ¶0203 of Jeong.

Regarding claims 6 and 17, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 6 and 17 are rejected for the same reasons as set forth in claim 1. 

Regarding claim 15, Modi-Myslinski-Chee-Jeong teaches the method of claim 6.
Modi further teaches wherein providing the notification of the first picture to the second user further comprises tagging the first picture as related to the second user [Modi ¶0016, ¶0020, and ¶0074: the spotlight content item (picture/image/photo) may be provided as a notification in which the content is tagged as related to the second user (or plurality of users); Modi ¶0052, ¶0054, and ¶0066 further discloses that the content may be tagged as being related to a plurality of users].





Regarding claim 16, Modi-Myslinski-Chee-Jeong teaches the method of claim 6.
Modi further teaches wherein providing the notification of the first picture to the second user further comprises sharing the first picture with the second user [Modi ¶0016, ¶0020, ¶0023, ¶0074, and ¶0077: the spotlight content item (picture/image/photo) may be provided as a notification in which the content is shared with the second user (or plurality of users)].

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO 892: References E-M.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/             Examiner, Art Unit 2453                                                                                                                                                                                           




/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453